PER CURIAM.
Plaintiff-appellee’s claim for the balance due upon an account plus interest was sustained through final judgment entered by the trial court sitting without a jury. Appellants-defendants were in agreement as to the origin of this account and the amount that was due under it but sought to bar recovery by appellee through interposition of the affirmative defenses of accord and satisfaction and that of novation. Upon the basis of the evidence and pleadings, the trial judge decided that appellants had failed to prove these defenses, but that the appellee had established his cause of action.
From a careful study, we arrive at the conclusion that the trial court acted properly as to the final judgment entered; but we find that appellee, as a result of negotiations which proved unsuccessful, has in his possession an unrecorded deed to certain property belonging to appellants. We, therefore, while affirming the trial judge in the judgment entered, remand *290the cause for amendment of it requiring' return of this instrument to appellants.
Affirmed but remanded with directions.
KANNER, Acting C. J., and SMITH and WHITE, JJ., concur.